The plaintiffs sought a declaratory judgment determining that the 1500-foot limitation relating to liquor outlets contained in the Fairfield zoning regulations is illegal and void, and affirmative relief. The Superior Court rendered judgment for the defendant, and the plaintiffs have appealed.
The single issue is essentially the same as the first one considered in Miller v. Zoning Commission, reported immediately before the present case, and is governed by the decision in that case and by State ex rel. Wise v. Turkington, 135 Conn. 276,63 A.2d 596.
  There is no error.